Filing # 108793758 E-Filed 06/12/2020 01:17:05 PM


                     IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                              IN AND FOR ST. JOHNS COUNTY, FLORIDA


        DINA KLEMPF SROCHI, as Trustee of the
        LAURA JEAN KLEMPF REVOCABLE
        TRUST, a Florida Trust,

                      Plaintiff,                                 Case No.: CA20-0083

        v.

        KEVIN JACQUES KLEMPF, FOODONICS
        INTERNATIONAL, INC., a Florida corporation,
        and KEVIN JACQUES KLEMPF, as Trustee of
        the KEVIN JACQUES KLEMPF LIVING
        TRUST, a Florida trust,

                      Defendants.
                                                             /

                      DEFENDANTS’ RESPONSE IN OPPOSITION TO MOTION
                  OF SMITH HULSEY & BUSEY TO WITHDRAW AS COUNSEL FOR
                      PLAINTIFF AND TO CONTINUE THE JUNE 19 HEARING

               Defendants, Foodonics International, Inc. (“Foodonics”) and Kevin Jacques Klempf,

        individually and as Trustee of the Kevin Jacques Klempf Living Trust (“Jacques”) (collectively,

        the “Defendants”), hereby file this Response in Opposition to Smith Hulsey & Busey’s (“SHB”)

        Motion to Withdraw as Counsel for Plaintiff and to Continue the June 19 Hearing (the

        “Motion”).

               The Laura Jean Klempf Revocable Trust (the “Trust”) and its counsel SHB unnecessarily

        multiplied the dispute between the parties in federal court by filing this action. Despite having

        filed lis pendens that improperly encumber Jacques’ residential properties, the Trust and SHB

        have undertaken a concerted effort to prevent either of the two (2) Courts from addressing the

        merits of the lis pendens. After months of delay due to their procedural objection to the federal

                                                       1
court resolving the issue, the Trust and SHB have now objected to, and sought to move the

hearing on the lis pendens in this Court multiple times.

        SHB has been counsel of record for the Trust since at least 2016. SHB, a large firm that

has staffed this dispute with at least three (3) litigation partners, contends, at the last minute, that

the Court should continue the June 19 hearing because one (1) of those attorneys is retiring –

something that was likely anticipated for a lengthy period of time. While a party is free to choose

its counsel, the Trust and SHB cannot use the withdrawal as a sword to prevent Defendants from

seeking to discharge the lis pendens. The issue is now of an emergency nature because one of the

properties is under contract, with a closing to be held July 8. There is no basis for the Court to

grant SHB’s Motion before the hearing given that the matter is urgent and because SHB has been

prepared to argue the matter on two (2) prior occasions.

                                            Background

        As detailed in Defendants’ Motion to Discharge, this action is duplicative of claims

already being actively litigated in a parallel federal proceeding styled Foodonics International,

Inc. v. Dina Klempf Srochi, as Trustee of the Laura Jean Klempf Revocable Trust, Case No.

3:17-cv-1054-J-32JRK, in the United States District Court, Middle District of Florida (the

“Federal Action”). The Trust filed this action solely to abuse principles of comity in order to

cloud title to two (2) of Mr. Klempf’s residential properties.

        After this lawsuit was filed, Foodonics and Jacques moved to discharge the lis pendens in

a motion filed in the Federal Action. After months of delay and the filing of multiple briefs, the

Court held a hearing on May 11. The Trust argued that the federal court should defer resolution

of the lis pendens to this Court. The Trust successfully manipulated the mutual respect the

federal and state courts have for each other to achieve an inequitable result. Specifically,

                                                   2
although Judge Corrigan stated that the issue could have, and likely should have been brought

before the federal court, Judge Corrigan determined that the federal court would not interfere

with this Court’s ability or authority to consider the issues raised by Foodonics’ and Mr.

Klempf’s Amended Motion to Dissolve Lis Pendens, pursuant to the principles of comity.

        In response, Defendants filed their Motion to Dissolve in this Court on May 14, 2020.

Defendants set the Motion to Dissolve for hearing on June 2, which was a preexisting hearing

date set aside for a different motion. Despite having been prepared to argue the merits of the lis

pendens on May 11 and the fact that the June 2 hearing was more than two (2) weeks away, the

Trust objected to the June 2 hearing date. During a telephone hearing on the objection, the Trust

contended that there was insufficient time to argue the Motion to Dissolve on June 2. The Court

reset the hearing on the Motion to Dissolve for June 19, 2020.

        Having spent months fighting to delay the resolution of the lis pendens, the Trust filed the

Motion a mere one (1) week before the hearing in an attempt to continue to unfairly encumber

the residential properties at issue.

        The Motion is premised upon the anticipated retirement of Mr. Post, lead counsel for the

Trust. The Motion further states that the Trust has determined to retain new counsel, but it has

not done so yet. The Motion does not state when Mr. Post’s retirement will occur or when this

fact was first known. The Motion likewise does not state why SHB, which has staffed this

dispute with three (3) litigation partners and which has approximately fifteen (15) such attorneys

in Jacksonville, cannot continue the representation in this case or at a minimum, handle the

hearing on June 19.

        As more fully detailed in the Motion to Dissolve, the Lis Pendens at issue encumber two

(2) residential properties, 815 Ponte Vedra Boulevard (“815 PV”) and 530 Ponte Vedra

                                                 3
Boulevard (“530 PV”). Defendants incorporate the Factual Background section in the Motion to

Dissolve as if fully stated herein. On June 5, 2020, Jacques and a purchaser entered into a

Purchase and Sale Agreement for the purchase and sale of 530 PV. A true and correct copy of

the Purchase and Sale Agreement is attached hereto as Exhibit A. The Purchase and Sale

Agreement has been redacted to remove certain personal information. The closing on the

transaction is set to occur on July 8, 2020. The closing is contingent upon the removal of the lis

pendens currently encumbering 530 PV.

                                            Argument

       The Motion to Dissolve makes clear that the lis pendens are without merit. The June 19,

2020 hearing is Defendants’ third attempt to bring this issue to a timely resolution. The Trust has

fought these efforts at every turn.

       Defendants do not contest the Trust’s ability and right to select its own counsel.

However, the Trust and SHB’s request for an immediate withdrawal would be substantially

prejudicial to Defendants. A withdrawal and continuance prior to the hearing would constitute a

de facto termination of Jacques’ Purchase and Sale Agreement and Jacques would incur millions

of dollars in damages as a result. The Trust has not articulated any reason, either in the Motion or

in communications between counsel: (1) why Mr. Post’s retirement was not known or disclosed

earlier; or (2) why Mr. Post and or his law partners cannot withdraw after the June 19 hearing.

SHB has been required to prepare to argue these issues on two (2) occasions already. An

argument that the Trust would be better served by having new counsel learn and argue the issue

at some remote date is simply frivolous. Having encumbered Defendants’ properties and

undertaken an unnecessary procedural tactic by filing a new lawsuit in this Court, the Trust and

SHB cannot now delay this issue further.

                                                 4
       The Trust’s contention in Paragraph Four (4) of the Motion that substitute counsel might

wish to “remove” this case to federal court is frankly offensive, given that the Trust and SHB

have wasted months of time contesting the federal court’s ability to address the lis pendens while

encumbering the properties at issue. The Trust’s reference to the July 8, 2020 mediation in the

Federal Action is also telling. The Trust clearly wishes to preserve the lis pendens until the

mediation date so that the lis pendens can provide the Trust with additional settlement leverage.

There is no basis for the Court to delay resolution of an urgent issue to accommodate the Trust’s

improper motives.

       In sum, the Motion is the Trust’s last ditch effort to further delay the Court’s resolution of

the lis pendens. Withdrawal of SHB prior to the June 19 hearing would be prejudicial and

improper. Lis pendens are disfavored under Florida law. The lis pendens issue here is also urgent

and must be resolved at this time to avoid the loss of a sale. For all of the foregoing reasons,

Defendants request that the Court deny the Motion subject to being re-filed or re-addressed after

the June 19, 2020 hearing.

                                              Respectfully Submitted,

                                              ABEL BEAN LAW P.A.

                                              By: /s/ Andrew J. Steif
                                              Daniel K. Bean, Esq.
                                              Florida Bar No. 15539
                                              Andrew J. Steif, Esq.
                                              Florida Bar No. 0042475
                                              50 North Laura Street, Suite 2500
                                              Jacksonville, Florida 32202
                                              Telephone: (904) 516-5486
                                              dbean@abelbeanlaw.com
                                              asteif@abelbeanlaw.com
                                              Attorneys for Defendants,
                                              Foodonics International, Inc. and Kevin Jacques
                                              Klempf, individually and as Trustee of the Kevin
                                              Jacques Klempf Living Trust
                                                 5
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 12, 2020, the foregoing was filed with the Clerk of

Court by using the electronic filing system, which will serve via e-mail this filing to the attorneys

of record named below.

James H. Post, Esq.
Florida Bar No. 175460
Smith Hulsey & Busey
One Independent Drive, Suite 3300
Jacksonville, Florida 32202
Telephone: (904) 359-7700
Facsimile: (904) 359-7708
jpost@smithhulsey.com
khettinger@smithhulsey.com

Attorneys for Plaintiff,
Dina Klempf Srochi, as Trustee of the
Laura Jean Klempf Revocable Trust

                                                      _/s/ Andrew J Steif__________________




                                                 6
EXHIBIT A
